United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 December 7, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-61051
                          Summary Calendar


DANIEL GHEBREMARIAM WOLDU,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A78 881 271
                        --------------------

Before DAVIS, BARKSDALE and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Daniel Ghebremariam Woldu, a native and citizen of Eritrea,

petitions this court for review of the Board of Immigration

Appeals’ (BIA) decision affirming the Immigration Judge’s (IJ)

denial of his application for asylum.   Woldu contends that the

BIA’s decision is not supported by substantial evidence because

he established past persecution and a well-founded fear of future

persecution.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-61051
                                  -2-

     Woldu does not challenge the denial of his application for

withholding of removal or relief under the Convention Against

Torture.   Therefore, these issues are waived.    See Thuri v.

Ashcroft, 380 F.3d 788, 793 (5th Cir. 2004).     Further, the BIA’s

determination that Woldu failed to establish past persecution is

supported by substantial evidence, and the record does not compel

a contrary conclusion.    See Mikhael v. INS, 115 F.3d 299, 304

(5th Cir. 1997).

     However, in considering Woldu’s well-founded fear of

persecution claim, the IJ relied on Woldu’s past treatment in

Eritrea to support his determination that there was no basis for

Woldu’s alleged fear of future persecution.    Further, the IJ and

BIA failed to address relevant evidence presented by Woldu to

support this claim.   Therefore, the BIA’s decision fails to

reflect meaningful consideration of all the relevant and

substantial evidence supporting Woldu’s fear of future

persecution claim.    See Abdel-Masieh v. INS, 73 F.3d 579, 584-85

(5th Cir. 1996).   Accordingly, the petition for review is

GRANTED, the BIA’s removal order is VACATED, and the case is

REMANDED to the BIA for further proceedings consistent with this

opinion.   This court does not, however, intimate what conclusion

the BIA should reach on remand.

     In light of the foregoing, Woldu’s motion for a stay of

removal is DENIED AS MOOT.